Case 8:20-cv-00043-SB-ADS Document 192-13 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3859




  Summary Judgment Ex. 41
Case 8:20-cv-00043-SB-ADS Document 192-13 Filed 05/14/21 Page 2 of 4 Page ID
                                 #:3860
Case 8:20-cv-00043-SB-ADS Document 192-13 Filed 05/14/21 Page 3 of 4 Page ID
                                 #:3861
Case 8:20-cv-00043-SB-ADS Document 192-13 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:3862
